1)ISNIISS; Opinion    issued   ,Januarv 29, 2013




                                          0   In The
                                 QItntrt uf ppiat
                         FiftI! Oitrirt uf rxui at laUa
                                        No. 05-12-01530-CV

             IN THE INTEREST OF T.L.R. AND A.R.R., CHILDREN

                         On Appeal from the 330th Judicial District Court
                                      Dallas County. Texas
                                Trial Court Cause No. 09-12373

                                          OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue.      By letter dated November 26, 2012. we

notified appellant that the Dallas County District Clerk had notilied the Court that the clerk’s

record had been prepared but had not been filed in this Court because appellant had not paid or

made arrangements to pay for the record. We directed appellant to provide the Court, within ten

days, written verification that appellant had either paid for or made arrangements to pay for the

record. We cautioned appellant that failure to provide the required documentation within the

time specified might result in dismissal of the appeal for    of prosecution. To date. appellant

has not provided the requested documentation or otherwise corresponded with the Court

regarding the status of this appeal.
           Accordingly, we dismiss this appeal. See TEx. R.   App.   P. 37.3(b) 42.3(b),(c)




                                                  /
                                                         /              /
121530F.P05




121 530.op.docx
                                 (nurt uf ;\t1pra1i
                         fift1! Jiitrirt uf rxi zü 1a11zis
                                          JUDGMENT

In the Interest of T.L.R. and A.R.R.,                On Appeal from the 33 0th Judicial District
children, Appellant                                  Court, Dallas County, Texas
                                                     Trial Court Cause No. 09-12373.
No. 05-12-01530-CV          V.                       Opinion delivered h Chief Justice Wright.
                                                     Justices Lang-Miers and Lewis participating.


       In accordance with this Court’s opinion of this date, the judgment of the trial court is
DISMISSED.
       It is ORDERED that appellee Kara Rafferty recover her costs of this appeal from
appellant Richard Rafferty.


Judgment entered this January 29. 2013.